Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “the first pulse-width modulated signal” (line 9) lacks antecedent basis, thus, renders the claim indefinite.
In claim 8, the recitation of “the frequency of the divided signal” (line 7) lacks proper antecedent basis, thus, renders the claim indefinite.
Claims 2-7 and 9-12 are indefinite because of the technical deficiencies of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (US 2004/0099883).
Regarding claim 1, Jung’s figure 7 shows a dual clock signal to pulse-width modulated signal conversion circuit comprising: , an input end (SI) configured to receive a first clock signal (SI) and a second clock signal (B), and an output end (S2) configured to provide a pulse-width modulated signal (S2); wherein a first clock cycle of the first clock signal (SI; figure 8) is greater than or equal to a second clock cycle (B; figure 8 shows SI is twice two cycle more than the second clock signal B) of the second clock signal;  high level average duty cycle of the pulse-width modulated signal (logic high of the signal S2) is equal a ratio of the second clock cycle of the second clock signal to the first clock cycle of the first clock signal cycle, multiplied by a proportionality coefficient K x (TO/T1); K represents the proportionality coefficient as called for in claims 1-2.
Regarding claim 3, Jung’s figure 8 shows when n =0 and k=1.
Regarding claim 4, Jung’s figure 8 shows  a low-level pulse duration and a high-level pulse duration of the pulse-width modulated signal both equal to an integer multiple of the second clock cycle of the second clock signal.
Allowable Subject Matter
Claims 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUAN T LAM/            Primary Examiner, Art Unit 2842                                                                                                                                                                                            12/29/2021